Title: To George Washington from Major Richard Howell, 7 April 1779
From: Howell, Richard
To: Washington, George


Spanktown [N.J.] 7th April—79
Reasons assign’d to his Excy General Washington for resigning.
1st Necessity, an Epidemic Disease in the Army.
2d Engagements with my Connexions to retire. Expenditures in Consequence of them, prior to the Promises of Legislation to provide for the Army, which if certain, will appear to be too late, as the Fate of Tantalus has been too long mine.
⟨3d A⟩ sure resentment of Parents (who have & I hope will support me,) if I continue; & think the Loss of one son in the Army a sufficient public sacrifice.
4th A Dispute of rank with Majr Conway, who does not wish to leave the Army.
5th Service since the Year–76. & the Necessity of preparing to Live by my civil profession—’Twill take at least 1 Year or two, to wipe away the rust of 3 campaigns so that I may appear with Common advantage at the Barr, should I continue ’till the End of the service, I must wait that time in preparation, then finding every other practitioner establish’d in his practice, learn to starve four or five Years, ’till Providence, in Mercy to me & Mankind in general, shall please to remove my Competitors.
From those reasons I beg Leave to present to your Excy my Commission—It should have been done last fall but I could not till now proc⟨eed⟩ to plead or purchase a Library—I have been all Winter in service which has been very equal to my Pay—And I have frequently observ’d those whose fortunes secure them from present Want & afford a sure prospect of future support, crying out agt those who leave service, but tho’ they have had their Influence with me, now prudence & filial Affection command me not to Hear—If honest services & Unfeigned Necessities may weigh with your Excely I shall Hope a Dismission. I retire not from any Private resentments or Change of Sentiments, the last will journey with my Being, but from urgent & palpable Necessity. Give me Leave to acknawledge my Esteem for your Excy’s Person, & tho’ hitherto well attested, I will not hesitate to Evince it on any future Occasion. I am yr Excys very hmble servant
Rd How⟨ell⟩ Majr 2d Jy Regt
